 



Exhibit 10.6
PREMIUM LETTER
October 18, 2007
Santander Consumer USA Inc.
8585 North Stemmons Freeway, Suite 1100-N
Dallas, TX 75247
Santander Drive Auto Receivables Trust 2007-3
c/o U.S. Bank Trust National Association, as Owner Trustee
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Wells Fargo Bank, National Association
as Indenture Trustee
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
$500,000,000
Santander Drive Auto Receivables Trust 2007-3
Asset Backed Notes
Class A-1 Notes, Class A-2-A Notes, Class A-2-B Notes, Class A-3 Notes,
Class A-4-A Notes and Class
A-4-B Notes
Ladies and Gentlemen:
     This letter (this “Premium Letter”) will confirm the agreement of Santander
Consumer USA Inc. (the “Originator”), Santander Drive Auto Receivables Trust
2007-3 (the “Issuer”), Wells Fargo Bank, National Association (the “Indenture
Trustee”) and Financial Guaranty Insurance Company (“FGIC”) that the following
nonrefundable payments and other obligations are to be made and undertaken in
connection with, and subject to, the closing of the above-described transaction
and in consideration of the issuance by FGIC of its Financial Guaranty Insurance
Policy (the “Note Policy”) and its Financial Guaranty Insurance Policy for Swap
Agreement (together, with the Note Policy, the “Policies”) in respect thereof.
The Premium paid to FGIC shall be nonrefundable for any reason whatsoever,
including the lack of any payment under the Policies or any other circumstances
relating to the Notes or provision being made for payments of the Notes prior to
maturity.
     This Premium Letter is the Premium Letter referred to in the Insurance
Agreement dated as of October 18, 2007 (the “Insurance Agreement”) by and among
FGIC, as Insurer, the Originator, Santander Drive Auto Receivables LLC, as
Seller, the Issuer, U.S. Bank Trust

 



--------------------------------------------------------------------------------



 



National Association, as Owner Trustee, Drive Warehouse LP, as Transferor, and
the Indenture Trustee. The obligations of the Issuer hereunder constitute an
obligation of the Issuer under the Insurance Agreement. Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in the
Insurance Agreement or the Sale and Servicing Agreement dated as of October 18,
2007 (the “Sale and Servicing Agreement”) by and among the Issuer, the Seller,
the Servicer and the Indenture Trustee, as Backup Servicer and Indenture
Trustee, as the same may be amended and supplemented from time to time in
accordance with the terms thereof.
     1. Fees. On the Closing Date, the Originator or the Issuer shall pay
(a) the legal fees and expenses of Kutak Rock LLP for this transaction in the
amount billed by Kutak Rock LLP, (b) the fees and expenses of The Acuiti Group
for this transaction in an amount equal to $17,286.12 and (c) the fees and
expenses of FGIC’s accountants for this transaction in an amount equal to
$5,700. The amount set forth in clause (c) above shall be wired to FGIC’s
account set forth in Section 3 below. The amount set forth in clause (a) above
shall be wired to the account designated in writing by Kutak Rock LLP. The
amount set forth in clause (b) above shall be wired to the account designated in
writing by The Acuiti Group.
     2. Premium. The Issuer shall pay to FGIC on each Payment Date, pursuant to
Section 4.4 of the Sale and Servicing Agreement or Section 5.4 of the Indenture,
as applicable,
     (a) on the Payment Date in November 2007, the product of (x) the Premium
Rate times (y) the number of days from and including the Closing Date to but
excluding the initial Payment Date (calculated on the basis of a 360-day year
consisting of twelve 30-day months) times (z) the outstanding principal balance
of the Notes as of the Closing Date, which equals $86,250.
     (b) commencing on the Payment Date in December 2007 and on each Payment
Date thereafter, an amount equal to the product of (x) one-twelfth of the
Premium Rate and (y) the outstanding principal balance of the Notes with respect
to such date (prior to giving effect to any distributions on such date), which
amounts shall constitute the “Premium” referred to in Section 3.02 of the
Insurance Agreement.
The “Premium Rate” is 23 basis points per annum. The amount of Premium due on
each Payment Date shall be rounded to the nearest dollar and wired to the FGIC
account set forth below.
     3. Unless another account is designated to you in writing by FGIC, federal
funds wire transfers to FGIC should be made with the following details
specifically stated on the wire instructions:
FGIC wiring instructions:
Account Name: Financial Guaranty Insurance Company
JPMorgan Chase Bank, N.A.
Routing/Transit No. 021000021
For Credit to Financial Guaranty Insurance Company
Branch and Account No. 904951812
REF: Santander Drive 2007-3

2



--------------------------------------------------------------------------------



 



FGIC Policy Number: 07030061
     4. The Indenture Trustee hereby acknowledges its obligation to pay the
amounts set forth above from moneys of the Issuer pursuant to the terms of the
Sale and Servicing Agreement and the Indenture to the extent the Issuer has such
funds available for this purpose as set forth in the Sale and Servicing
Agreement and the Indenture.
     5. It is expressly understood and agreed by and among the parties hereto
(i) that this Premium Letter is executed and delivered by U.S. Bank Trust
National Association, not in its individual capacity but solely as Owner Trustee
under the Amended and Restated Trust Agreement dated as of October 18, 2007 (the
“Trust Agreement”) between U.S. Bank Trust National Association, as Owner
Trustee, and Santander Drive Auto Receivables LLC, as Depositor, in the exercise
of the power and authority conferred and vested in it as such Owner Trustee,
(ii) each of the representations, undertakings and agreements made herein by the
Issuer or the Owner Trustee are not personal representations, undertakings and
agreements of U.S. Bank Trust National Association, but are binding only on the
Issuer, (iii) nothing contained herein shall be construed as creating any
liability on U.S. Bank Trust National Association, individual or personally, to
perform any covenant of the Owner Trustee or the Issuer either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any person claiming by, through or under any such
party, and (iv) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expense
of the Owner Trustee or the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Owner
Trustee or the Issuer under this Premium Letter.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



            Sincerely,

FINANCIAL GUARANTY INSURANCE COMPANY
      By   /s/ Matthew Fanelli         Name:   Matthew Fanelli        Title:  
Director     

ACKNOWLEDGED AND AGREED

          SANTANDER CONSUMER USA INC.
      By:   /s/ Jim Moore         Name:   Jim Moore        Title:   Vice
President        SANTANDER DRIVE AUTO RECEIVABLS TRUST 2007-3

    By   U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely
in its capacity as Owner Trustee
      By:   /s/ Annette Morgan         Name:   Annette Morgan        Title:  
Trust Officer        WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely in its capacity
as Indenture Trustee
      By:   /s/ Marianna Stershic         Name:   Marianna Stershic       
Title:   Vice President       

